                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 STANLEY E. RECTOR, JR.,                         )
                                                 )
                Plaintiff,                       )
                                                 )
 vs.                                             )           Case No. 19ícv–00659íNJR
                                                 )
 DAVID H. SEARBY, JR.,                           )
                                                 )
               Defendant.                        )

                             MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Stanley Rector, Jr. filed this action seeking dismissal of criminal charges pending

in state court and monetary damages pursuant to 42 U.S.C. § 1983. (Doc. 1). The Complaint did

not survive screening because Rector failed to state a claim for relief, and on July 30, 2019, the

Court dismissed the Complaint without prejudice pursuant to 28 U.S.C. § 1915A. (Doc. 10). Rector

was granted leave to file a First Amended Complaint on or before August 27, 2019. (Doc. 10, p. 6).

Rector failed to file a First Amended Complaint, and the case was dismissed with prejudice on

September 5, 2019. (Doc. 11).

       Subsequently, the Court discovered that Rector had filed a Complaint making the same

allegations made in this case that had been opened as a new case. Rector v. Searby, No. 19-cv-

00877-NJR (S.D. Ill. filed Aug. 12, 2019) (“Case 19-877”). The Court surmised that Rector

intended to file the Complaint used to open Case 19-877 as the First Amended Complaint in this

case. The Court closed case 19-877 and reopened this case for consideration of the First Amended

Complaint.

       The First Amended Complaint is now before the Court for preliminary review under

28 U.S.C. § 1915A, which requires the Court to screen prisoner complaints to filter out

                                                1
nonmeritorious claims. 28 U.S.C. § 1915A(a). Any portion of the First Amended Complaint that

is legally frivolous or malicious, fails to state a claim for relief, or requests money damages from

an immune defendant must be dismissed. 28 U.S.C. § 1915A(b).

                                     First Amended Complaint

        In the Section 1915A review of the original Complaint, the Court designated the following

two counts:

        Count 1:        Defendant Searby offered a deal to Plaintiff’s Perry County Public
                        Defender on Plaintiff’s Jackson County charges without informing
                        Plaintiff or Plaintiff’s Jackson County Public Defender.

        Count 2:        Defendants failed to inform Plaintiff’s Jackson County Public
                        Defender that he was in the Perry County jail and he missed a court
                        date in Jackson County.

In the First Amended Complaint, Rector restates Counts 1 and 2 and then states “[t]his took place

at the Perry County Courthouse on or about April 15, 2019.” (Doc. 17, p. 6.). No additional facts

are alleged. The only other difference between the Complaint and the First Amended Complaint

is that Rector no longer requests dismissal of the charges and monetary damages. Instead, he asks

the Court “to make the defendant aware of his wrong doings and any punishment to be at the

discretion of the Courts.” (Id., p. 7).

                                            Discussion

        As with the Complaint, the facts alleged in the First Amended Complaint do not rise to the

level of a colorable constitutional claim cognizable via a Section 1983 action. “Prosecutors are

absolutely immune from liability for damages under § 1983 for conduct that is functionally

prosecutorial; this immunity is understood to broadly cover all conduct associated with the judicial

phase of the criminal process.” Bianchi v. McQueen, 818 F.3d 309, 316 (7th Cir. 2016) (citing Van

de Kamp v. Goldstein, 555 U.S. 335, 341–43, 129 S.Ct. 855, 172 L.Ed.2d 706 (2009); Burns v.



                                                 2
Reed, 500 U.S. 478, 486, 111 S.Ct. 1934, 114 L.Ed.2d 547 (1991); Imbler v. Pachtman, 424 U.S.

409, 430–31, 96 S.Ct. 984, 47 L.Ed.2d 128 (1976)). Whether an individual “is protected by

absolute prosecutorial immunity depends on the type of work he performed and the factual

premises of the plaintiffs’ claims” because a “prosecutor only enjoys absolute immunity insofar as

he is ‘act[ing] within the scope of his prosecutorial duties.’” Id. at 318 (quoting Imbler v.

Pachtman, 424 U.S. 409, 420, 96 S.Ct. 984, 47 L.Ed.2d 128 (1976)). Here, the allegations relate

to conduct during the judicial phase of the criminal process and Searby would be entitled to

absolute immunity. Accordingly, the First Amended Complaint will be dismissed for failure to

state a claim for relief.

        The Court must once again consider whether to allow Rector to submit an amended

complaint in an effort to state a viable claim. Leave to amend a complaint need not be granted

when an amendment would be futile. See Bogie v. Rosenberg, 705 F.3d 603, 608 (7th Cir.

2013); Garcia v. City of Chicago, 24 F.3d 966, 970 (7th Cir. 1994); Barry Aviation, Inc. v. Land

O’Lakes Municipal Airport Comm’n, 377 F.3d 682, 687 (7th Cir. 2004) (leave to amend should be

freely given “unless it is certain from the face of the complaint that any amendment would be

futile”). Rector’s First Amended Complaint is nothing more than a restatement of his original

Complaint that was dismissed for failure to state a claim for relief. Under the facts of the case, the

Court finds that leave to amend would be futile and, therefore, Rector will not be given another

opportunity to amend.

                                            Disposition

        IT IS HEREBY ORDERED that the First Amended Complaint does not survive

preliminary review under 28 U.S.C. § 1915A, and this action is DISMISSED with prejudice for

failure to state a claim upon which relief may be granted. This dismissal shall count as a strike

for purposes of 28 U.S.C. 1915(g).
                                                  3
       Rector is ADVISED that his obligation to pay the filing fee for this action was incurred at

the time the action was filed, thus the filing fee of $350.00 remains due and payable. See 28 U.S.C.

§ 1915(b)(1); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       If Rector wishes to appeal this Order, he must file a notice of appeal with this Court within

thirty days of the entry of judgment. Fed. R. App. P. 4(a)(1)(A). A motion for leave to appeal in

forma pauperis must set forth the issues Rector plans to present on appeal. See Fed. R. App. P.

24(a)(1)(C). If Rector chooses to appeal, he will be liable for the $505.00 appellate filing fee

irrespective of the outcome of the appeal. See Fed. R. App. P. 3(e); 28 U.S.C. § 1915(e)(2);

Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir. 2008); Sloan v. Lesza, 181 F.3d 857, 858-

59 (7th Cir. 1999); Lucien, 133 F.3d at 467. Moreover, if the appeal is found to be nonmeritorious,

Rector may incur a “strike” under 28 U.S.C. § 1915(g). A proper and timely motion filed pursuant

to Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal deadline. Fed. R. App. P.

4(a)(4). A Rule 59(e) motion must be filed no more than twenty-eight (28) days after the entry of

the judgment, and this 28-day deadline cannot be extended.

       The Clerk of Court is DIRECTED to enter judgment accordingly and close the case.

       IT IS SO ORDERED.

       DATED: October 15, 2019


                                                     _____________________________
                                                     NANCY J. ROSENSTENGEL
                                                     Chief U.S. District Judge




                                                 4
